Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered May 7, 2003, convicting her of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress her statements to law enforcement officials.
Ordered that the judgment is affirmed.
Under the totality of the circumstances (see People v Prochilo, 41 NY2d 759, 761 [1977]), the hearing court properly declined to suppress the defendant’s multiple statements to law enforcement officials about the underlying incident (see People v Yukl, 25 NY2d 585, 589 [1969], cert denied 400 US 851 [1970]; People v Daniels, 35 AD3d 756, 757 [2006]; People v Wilson, 261 AD2d 560, 561 [1999]). Great deference must be accorded to “the determination of the suppression court with its peculiar advantages of having seen and heard the witnesses” (People v Prochilo, 41 NY2d at 761; see People v Ellerbe, 265 AD2d 569, 570 [1999]), in finding that the defendant, inter alia, voluntarily agreed to accompany the police to the precinct, was not physically restrained, never protested or requested an attorney, and was read and waived her Miranda rights (see Miranda v Arizona, 384 US 436, 444-445 [1966]), prior to answering questions and giving inculpatory statements (see People v Centano, 76 NY2d 837, 838 [1990]; People v Gonzalez, 138 AD2d 622, 623 [1988]).
The defendant’s remaining contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). Miller, J.P., Goldstein, Skelos and Balkin, JJ., concur.